Citation Nr: 0609817	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  99-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

Entitlement to an increased disability rating for 
degenerative arthritis of the lumbosacral spine secondary to 
trauma, currently evaluated as 20 percent disabling on the 
basis of arthritis, and 10 percent disabling on the basis of 
radiating pain to the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision of the RO that denied a 
disability rating in excess of 10 percent for service-
connected degenerative arthritis of the lumbosacral spine 
secondary to trauma; and from an October 1998, RO decision 
that denied service connection for nicotine dependence and 
for a chronic lung disease-claimed as due to exposure to jet 
fuel, to in-service use of tobacco products, and to nicotine 
dependence.  

The veteran cancelled a hearing before a Veterans Law Judge 
at the RO that was scheduled for October 2004.

In October 2004, the veteran advised the RO that he wished to 
withdraw a pending appeal with regard to claims for service 
connection for lung disease claimed as dueto nicotine 
dependence or jet fuel exposure, and for nicotine dependence, 
but wished to continue his appeal for an increased rating for 
the back disability.  The service connection claims was 
thereby withdrawn.  38 C.F.R. § 20.204 (2005).

In November 2004, the RO increased the disability evaluation 
to 20 percent for degenerative arthritis of the lumbosacral 
spine secondary to trauma, effective November 2, 2004; and 
awarded separate grants of service connection for radiating 
pain to the right and left lower extremities, each rated as 
10 percent disabling from November 2, 2004.


FINDING OF FACT

On March 9, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
veteran's representative that the veteran was satisfied with 
the ratings assigned for his degenerative arthritis of the 
lumbosacral spine secondary to trauma and for secondary 
sciatica. 


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or 
by his authorized representative.  Id.

The veteran has expressed his satisfaction with the assigned 
ratings for his degenerative arthritis of the lumbosacral 
spine secondary to trauma and for secondary sciatica.  Hence, 
there remains no allegation of errors of fact or law for 
appellate consideration, and the appeals are considered 
withdrawn.   Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased 
disability rating for degenerative arthritis of the 
lumbosacral spine secondary to trauma, currently evaluated as 
20 percent disabling on the basis of arthritis, and 10 
percent disabling on the basis of radiating pain to the right 
lower extremity is dismissed.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


